Citation Nr: 0411174	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-00 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of fragment wounds to the left hand (minor), currently 
rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for pes planus, 
currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
In March 2003, the case was remanded to the RO to schedule a 
hearing before a member of the Board.  The veteran presented 
testimony before the undersigned at a hearing at the RO in June 
2003.  A transcript of the hearing testimony has been associated 
with the claims file.  The case is again before the Board for 
consideration.

In the substantive appeal that was received in December 2002, the 
veteran indicated that he injured his shoulder and back in 
service.  The Board construes this as a claim for benefits for a 
shoulder and the back which is referred to the RO for appropriate 
consideration. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's claims has been developed.

2.  There were no clinically ascertainable limitations of the left 
hand due to his fragment wounds.

3.  There is a tender and painful scar of the left hand due to the 
fragment wound.

4.  The veteran has pain in his feet and swelling that was 
accentuated on use and callosities.

5.  The evidence does not show marked pronation, extreme 
tenderness of plantar surfaces of the feet, or marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
residuals of fragment wounds to the left hand (minor) are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.73, 
4.118, Diagnostic Code 5309 (2003).

2.  The criteria for a separate 10 percent disability rating for a 
tender and painful scar of the left hand due to the fragment wound 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002); 38 C.F.R. §§ 4.7, 4.14, 4.118, 
Diagnostic Code 7804 (2003).

3.  The criteria for a 30 percent disability rating for pes planus 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to the veteran making his claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  The VCAA and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim.  Additionally, the VCAA 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  The 
VCAA also requires VA to notify the claimant and the claimant's 
representative of any information including medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be provided 
by the claimant and which part VA will attempt to obtain on behalf 
of the claimant.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

It appears that the appellant may not have been fully informed of 
the VCAA, the evidence needed to support the claims, the kind of 
evidence he was responsible for obtaining, the evidence VA was 
responsible for obtaining, and that he should provide any other 
evidence pertinent to his claim.  However, the veteran is a World 
War II veteran of advanced age.  68 Fed.Reg. 53,682 (September 12, 
2003) (to be codified at 38 C.F.R. § 20.900(c)).  Moreover, as 
noted below, the Board is granting increased ratings on the 
veteran's claims.  Therefore, the Board finds that to delay 
adjudication of these claims solely for the purpose of returning 
the case to the RO to provide notice of the VCAA would cause undue 
delay in resolving the appeals of this advanced age veteran.  The 
veteran has received a VA examination.  Additionally, at his 
hearing he did not indicate that there was additional medical 
evidence to be obtained.  Accordingly, the claim is adequately 
developed and the Board will proceed with consideration of the 
veteran's increased rating claims. 

The severity of a disability is ascertained by application of the 
criteria set forth in the VA Schedule for Rating Disabilities, 
contained in 38 C.F.R. Part 4 (2003) (Rating Schedule).  The 
disability ratings are based upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

The use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same disability under 
differing diagnoses is to be avoided.  38 C.F.R. § 4.14 (2003).

Left hand

The veteran contends, in essence, that the disability resulting 
from the fragment wounds to the left hand is more disabling than 
reflected by the 10 percent disability rating assigned.

A rating decision in December 1946 granted service connection for 
a compound fracture of the distal half of the second metacarpal 
left and assigned a noncompensable disability rating.  An April 
1948 rating decision reclassified the disability as a wound to 
muscle group IX left and increased the disability rating to 10 
percent.  A January 1988 rating decision granted a temporary total 
disability rating due to convalescence.  The 10 percent rating was 
then continued and has remained in effect since that time.

The criteria of Diagnostic Code 5309 addresses Group IX muscles of 
the hand.  The forearm muscles act in strong grasping movements 
and are supplemented by the intrinsic muscles in delicate 
manipulative movements.  The intrinsic muscles of hand are the 
thenar eminence; short flexor, opponens, abductor and adductor of 
thumb; hypothenar eminence; short flexor, opponens and abductor of 
little finger; 4 lumbricales; 4 dorsal and 3 palmar interossei.  
The hand is so compact a structure that isolated muscle injuries 
are rare, being nearly always complicated with injuries of bones, 
joints, tendons, etc.  Disability is rate based on limitation of 
motion with a minimum of 10 percent.  38 C.F.R. § 4.73, Diagnostic 
Code 5309 (2003).

At the time the current claim was initiated, the criteria of 
Diagnostic Code 7804 provided that a 10 percent disability rating 
is warranted for a superficial scar that is tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002). 

On August 30, 2002, new rating criteria for skin disabilities 
became effective.  67 Fed.Reg. 49,590 (2002).  Under the revised 
criteria of Diagnostic Code 7804, a 10 percent rating is warranted 
for scars that are superficial and painful on examination.  A 
superficial scar is one not associated with underlying soft tissue 
damage.  A 10 percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003).

The veteran received a VA examination in December 2001.  The 
report indicates there were no anatomical or functional defects of 
the hand and that he was able to oppose fingers to the thumb, made 
a complete fist, twist, push and pull, and there was good overall 
dexterity of the fingers.  There was weakness of the left hand.  
There was no muscle atrophy or wasting of the muscles of the hand.  
Diagnostic Code 5309 which is applicable to rating muscle injuries 
of the hand provides that the disability will be rated based on 
limitation of motion.  The veteran testified that he had 
difficulty fully extending the index finger and that he had 
difficulty approximating his thumb to his index finger.  However, 
the objective evidence of the VA examination report shows there 
were no anatomical or functional defects, and thus no limitation 
of motion.  Since there were was no limitation of motion shown in 
the medical evidence, a disability rating greater than the 
currently assigned 10 percent rating for the residuals of the 
fragment wound under Diagnostic Code 5309 is not warranted.  38 
C.F.R. § 4.73, Diagnostic Code 5309 (2003).

The December 2001 examination does show that there was limitation 
of motion of the left wrist, mild edema, and decreased muscle 
strength.  The claims file shows that the veteran underwent left 
carpal tunnel wrist surgery in 1996 and that he complained of 
weakness in the left hand following the surgery.  However, the 
wrist and the carpal tunnel syndrome are not service connected and 
the evidence of record does not demonstrate that the wrist or 
carpal tunnel are related to the veteran's fragment wound of the 
left hand.  Accordingly, the veteran's left wrist and carpal 
tunnel syndrome cannot be considered in evaluating the veteran's 
service connected left hand fragment wound.  38 C.F.R. § 4.14 
(2003).

A separate disability rating may be available for disability due 
to scars from the inservice fragment wound and its treatment.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  The December 2001 VA 
examination does not address the scars resulting from the fragment 
wound to the left hand.  However, at his hearing before the 
undersigned, the veteran indicated that he had two scars from the 
fragment wound and that these scars hurt.  A November 1996 VA 
examination shows there was a surgical scar on the left hand with 
moderate tenderness.  It is noted his veteran's service medical 
records show that there was an entrance wound on the dorsal 
surface over the distal end of the second metacarpal, an exit 
wound over the proximal end of the second metacarpal of the left 
hand, and a compound fracture of the left second metacarpal.  
Since the veteran testified that he had painful scars from his 
left hand wound, the service medical records show entrance and 
exit wounds with a compound fracture, and the November 1996 VA 
examination shows a single tender scar, the Board finds with 
application of the benefit of the doubt provisions of 38 U.S.C.A. 
§ 5107(b) (West 2002) that the veteran is entitled to a separate 
10 percent disability rating for a tender and painful scar of the 
left hand due to the fragment wound.  This is the maximum rating 
available for a tender and painful scar under both the original 
and revised skin rating criteria.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002), (2003).

Based on the above, the preponderance of the evidence is against 
the claim for an increased rating for the residuals of fragment 
wounds to the left hand (minor).  However, the evidence supports 
granting a separate 10 percent rating for a tender and painful 
scar due to the fragment wound to the left hand.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 
38 C.F.R. §§ 4.7, 4.14, 4.73, 4.118, Diagnostic Codes 5309, 7804 
(2003).

Pes Planus

The veteran contends, in essence, that his pes planus is more 
disabling than reflected by the noncompensable disability rating 
assigned.

A rating decision in February 1946 granted service connection for 
pes planus with a noncompensable disability rating assigned.  The 
noncompensable rating has remained in effect since that time.

Under the criteria of Diagnostic Code 5276, entitled "Flatfoot, 
acquired," a noncompensable disability rating is warranted for 
mild pes planus with symptoms relieved by built up shoe or arch 
support and a 10 percent rating is warranted for unilateral or 
bilateral moderate symptoms with weight-bearing line over or 
medial to great toe, inward bowing of the tendo Achillis, and pain 
on manipulation and use.  A 20 percent rating is appropriate for 
unilateral symptoms and a 30 percent rating is appropriate for 
bilateral symptoms that are severe with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on use, 
and characteristic callosities.  A 30 percent disability rating is 
warranted for unilateral symptoms and a 50 percent rating is 
warranted for bilateral symptoms that are pronounced with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo Achillis 
on manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2003).

The December 2001 VA examination shows that the veteran complained 
of achy stiff pain in his feet and that after prolonged standing 
or walking he had increased pain and swelling of the feet.  The 
examiner noted that the veteran ambulated with a cane.  There were 
no hammertoes or irregular arches by inspection and the Achilles 
tendons were in alignment.  There were large calluses under the 
soles of the feet.  X-ray showed normal bone, joint, and soft 
tissue.  The diagnoses included tylomas (calluses) and pes planus.  

The findings in the VA examination show characteristic callosities 
of the feet.  At the examination he complained of pain and 
swelling on use of the feet.  At his hearing he testified that he 
had swelling of his feet, pain, calluses, and that he had the 
calluses trimmed every three months.  Additionally, the 
undersigned observed that the veteran had difficulty ambulating 
due to apparent foot pain and he used a cane.  These findings show 
that the veteran had pain in his feet and swelling that was 
accentuated on use and callosities.  These are factors applicable 
to a 30 percent disability rating for bilateral pes planus.  The 
evidence does not show marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation to warrant a 
disability rating greater then 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2003).

Based on the above, the evidence favors granting a 30 percent 
disability rating for pes planus.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2003).


ORDER

Entitlement to an increased disability rating for the residuals of 
fragment wounds to the left hand (minor) is denied.  

Entitlement to a separate 10 percent disability rating for a 
tender and painful scar of the left hand due to the fragment wound 
is granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.  

Entitlement to a 30 percent disability rating for pes planus is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.  



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



